LARAMORE, Judge (dissenting).
I believe plaintiff should be denied drawbacks for the periods herein claimed on the ground that it has failed to fully comply with the regulations as prescribed by the Commissioner of Internal Revenue.
Treasury Regulation 29-197.23 provides:
“Information to be shown by the claim. The claim must set forth, under oath, the following:
“(a) * * *
“(b) * * *
“(c) * * *
“(d) That the nonbeverage products were manufactured in compliance with (1) quantitative formulas filed with the Commissioner on Form 1678 prior to or at the time of manufacture, or (2) formulas prescribed by the United States Pharmacopoeia, the National Formulary, or the American Institute of Homeopathy.
“(e) That the data submitted in support of the claim are correct.”
The claims as filed by the plaintiff did not comply with subsections (d) and (e) of the above-quoted regulation. Subsection (d) requires that the “products” manufactured be in compliance with the formulas submitted. Some of the “products” for which plaintiff claims a drawback did in fact comply with the regulation, but I read subsection (d) as requiring that all of the “products” which the particular claim covers must have been manufactured in. compliance with an approved formula. To hold otherwise would be to encourage the filing of false and fraudulent claims. Also subsection (e) requires that the data submitted in support of the claim be correct. I do not think that plaintiff complied with this requirement when it failed to disclose the use of isoproponal in some of the products for which a drawback was claimed.
A drawback is a privilege or benefit bestowed by the Government upon those using taxable alcohol for non-beverage purposes. As such, the right to this privilege or benefit should be construed against the applicant therefor and in favor of the Government, United States v. Walker-Hill, D.C., 79 F.Supp. 482. I would, therefore, hold that plaintiff is not entitled to recover for failure to fully comply with the regulations.